DETAILED ACTION

This action is in response to the amendment filed on 07/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-12, 15-16, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNealy (US 2,591,578) and Smucker (US 2,805,790).
Regarding claim 1: McNealy discloses a disposable microwaveable food container (figure 1, the container would be capable of being microwaved as it is made from a paper material, col. 1 ll. 25-27) for high-temperature cooking applications comprising: an inner cup (21, fig 1) comprising a bottom wall (22), a side wall (23) connected to the bottom wall, the side wall comprising a top (at lead line 25, fig 1), a top seal layer (27, fig 1) in contact with the top of the side wall; the bottom wall and side wall together defining a reservoir capable of holding food material to be heated (see fig 1, for example, the inner container could hold soup); and an outer cover shell (11, fig 1), the outer cover shell comprising a bottom wall (12), a side wall (13) connected to the bottom wall; a top wall (at lead line 17, fig 1) connected the side wall; a support structure (i.e. 18, 16, 31, fig 1) for supporting the inner cup, the support structure contacting the inner cup and holding it in a position with a bottom gap (fig 1) between the bottom wall of the inner cup and the bottom wall of the outer cover shell; a side gap (fig 1) between the side wall of the inner cup and the side wall of the outer cover shell; and a top gap (fig 1) between the top seal layer of the inner cup and the top wall of the outer cover shell.
McNealy, as applied above, does not disclose wherein the support structure comprises a support shelf; wherein the support shelf extends from the side wall of the outer cover shell and the inner cup is configured to rest on top of the support shelf.
Smucker, however, discloses a container assembly (fig 1) wherein an outer container includes a support structure that comprises a support shelf (20, fig 1); wherein the support shelf extends from the side wall of the outer cover shell and the inner cup is configured to rest on top of the support shelf (fig 1, col. 2 ll. 13-20).  Smucker teaches that the support shelf (20) strengths the bottom of the cup (col. 3 ll. 50-51).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McNealy to also include a support shelf as part of the support structure, as taught by Smucker, because the support shelf would strengthen the bottom of the outer cover shell and it would provide for additional support to the inner cup.  This would be desirable as it would make it much less likely that the inner cup would fall or spill within the outer cover shell and it would make the outer cover shell less likely to bend or break.   
McNealy, as applied above, does not disclose the bottom gap of at least about 0.05 inches between the bottom wall of the inner cup and the bottom wall of the outer cover shell; the side gap of at least about 0.05 inches between the side wall of the inner cup and the side wall of the outer cover shell; and the top gap of at least about 0.3 inches between the top seal layer of the inner cup and the top wall of the outer cover shell.  
However, the claimed dimensions are merely optimized or workable values that could be found through routine experimentation. Too small of a gap and the heat transfer to the user’s hand would be to great.  But large gaps would require more material and would result in a bulkier container.  Therefore, a person of ordinary skill in the art would have been motivated to perform routine experiments to find the claimed dimensions because they are result effective variables (see MPEP 2144.05).  Further, the applicant does not disclose any criticality and/or unexpected result for the claimed dimensions.
Regarding claim 2: McNealy discloses the support structure comprising a support ring (31, fig 1) having a diameter that narrower than a diameter of the top of the side wall of the inner cup such that the support structure suspends the inner cup within the outer cover shell (fig 1, col. 3 ll. 7-26).
Regarding claim 3: McNealy discloses the support ring comprising an annular ledge (i.e. the top surface of 31 is a ledge, fig 1).
Regarding claim 4: McNealy discloses the top of the inner cup comprising an outer flange (24, fig 1), wherein the outer flange rests upon the annular ledge when the inner cup is positioned within the outer cover shell (fig 1, col. 3 ll. 7-26).
Regarding claim 10: McNealy discloses wherein the outer cover shell comprises a bottom portion (i.e. the portion below cap 32) and a top portion (32, fig 1), wherein the top portion is separable from the bottom portion.
Regarding claim 11: McNealy discloses wherein the outer cover shell comprises at least one of a fibrous cellulosic material (i.e. paper material, col. 1 ll. 45-50).
Regarding claim 12: McNealy discloses wherein the outer cover shell lacks metal content (fig 1, col. 1 ll. 45-50).
Regarding claim 15: McNealy discloses wherein the side wall of the inner cup is angled with respect to a vertical axis by 2 degrees to 15 degrees and the side wall of the outer cover shell is angled with respect to a vertical axis by 2 degrees to 15 degrees.  Figure 1 of McNealy appears to depict the claimed angles.
However, to the extent one could argue otherwise, the claimed angles are merely an optimal or workable range that could be found through routine experimentation.  The claimed angles or result effective variables.  Too large or too small of an angle and the container would appear misshapen compared to a typical cup. Further, the applicant does not disclose any criticality and/or unexpected results to the claimed angles.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have used the claimed angles because they are merely an optimum or workable range that could be found through routine experimentation.  
Regarding claim 16: McNealy discloses wherein the side wall of the inner cup is oriented parallel to the side wall of the outer cover shell (fig 1).
Regarding claim 20: McNealy discloses wherein the insulative properties provided by the bottom gap, side gap, and top gap are sufficient so as to prevent damage to the inner cup despite exposure of the outer cover shell to an air temperature of at least about 450 degrees Fahrenheit for at least 30 seconds.  McNealy discloses that the container is made from a paper material (col. 1 ll. 45-50).  And it is notoriously well known in the art that the combustion temperature of paper is greater than 450 degrees Fahrenheit.  Since the outer cup could withstand the claimed temperature without damage (i.e. combustion) the inner cup, which is insulted from the exterior environment, would be expected to withstand the claimed temperature exposure without damage. 
Regarding claim 25: the above discussion of McNealy and Smucker with respect to claim 1 is incorporated herein.  McNealy, as discussed above for claim 1, discloses all of the claimed structure, as well as the step of applying the lidding film (27, fig 1) to a top surface of the inner cup to seal the consumable material (i.e. beverage/ “other temperature affected substances”, col. 2 ll. 45-55), wherein the lidding film is in contact with the top (at lead line 25, fig 1) of the side wall (fig 1).  McNealy does not explicitly disclose food material is stored.  However, the examiner is taking official notice that it is well known in the art that food material may take the form of liquid substances such as soup.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have stored food material (e.g. soup) within the container of McNealy because it is a “temperature affected substance” that is routinely consumed from cup like containers similar to the one disclosed by McNealy. See the below “Response to Arguments” for a discussion of the “Official Notice” taken by the examiner. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNealy and Smucker, as applied to claim 1 above, in view of Sebban (US 2009/0297673).
Regarding claim 13: McNealy discloses that the inner container may be a different material than the paper outer cover shell (col. 1 ll. 45-50) but does not discloses that the inner cup comprises a polymeric material having a melting temperature of less than 300 degrees Fahrenheit.
Sebban, however, discloses a similar microwavable container (fig 4, title, abstract, that comprises an inner container (1, fig 4) that is made from polyethylene (¶0033) which has a melting temperature less than 300 degrees F (https://www.creativemechanisms.com/blog/polyethylene-pe-for-prototypes-3d-printing-and-cnc).  
Sebban teaches that the polyethylene inner container is self-supporting and it retains its shape when set down (¶0033).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the inner container from polyethylene, as taught by Sebban, so that inner container could maintain its shape if set down by a user, and because it is a material that is useful for storing consumable products.
   
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNealy and Smucker, as applied above to claim 1, in view of Haamer (US 7,051,762).
Regarding claim 18: McNealy, as applied above, discloses all of the claimed limitations except that the top seal layer comprises a valve configured to open under pressure through movement of at least a portion of the valve along a vertical axis.  Haamer, however, discloses a container (2, figs 2a-2e) that includes a top seal layer (3) comprising a valve (5) configured to open under pressure through movement of at least a portion (6, fig 2c) of the valve along a vertical axis.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have made the top seal layer of McNealy, as taught by Haamer, so that excess steam and/or pressure could be released and thus reduce the likely hood of the contents from being too hot when consumed or from them building up too much pressure and compromising the seal.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNealy and Smucker, as applied to claim 1, in view of Sakakibara (US 4,348,421).
Regarding claim 19: McNealy, as applied above, discloses all of the claimed limitations except for a plastic overwrap disposed over the outer cover shell that is configured to be removed before product heating.  
However, Sakakibara discloses a container with inner and outer containers, wherein a plastic overwrap (13, fig 1, col. 2 ll. 10-17) disposed over the outer cover shell (1) and is capable of being removed before product heating (col. 2 ll. 28-30).
Sakakibara discloses that the plastic overwrap holds the inner and outer containers together (col. 2 ll. 15-17).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McNealy to include a plastic overwrap, as taught by Sakakibara, so as to hold the inner and outer containers together and to improve the sanitation of the container.  
   
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNealy and Smucker, as applied to claim 1, in view of Blatstein (US 2016/0122080).
Regarding claim 21: McNealy, as applied above, discloses all of the claimed limitations except wherein the top wall of the outer cover shell is formed by an overcap configured to fit over a top of the side wall of the outer cover shell.  
Blatstein, however, discloses a similar container (fig 1, title, abstract) with an inner container an and an outer cover shell (100) formed with an overcap (300, fig 1, ¶0024) configured to fit over a top of the side wall of the outer cover shell.  Blatstein teaches that the overcap encloses the rim and open top of the outer cover shell (100, fig 1, ¶0043).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified McNealy to include an overcap, as taught by Blatstein, so as to cover the open top and rim of the outer shell.  This would be desirable because it would help to prevent the upper rim from becoming contaminated with dust or dirt.

Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not fully persuasive.
The applicant argues that the present amendments overcome the McNealy reference.  This argument is moot in light of the new grounds of rejection made above.  Specifically, the examiner is using new reference (Smucker) to teach the support shelf.
On pages 11 and 12 the applicant argues that the examiner took official notice that the inclusion of placing food material into an inner cup.  This is incorrect, the examiner did not take official notice that it is known to place food material into an inner cup.  The pertinent part of the original rejection is reproduced below.
the examiner is taking official notice that it is well known in the art that food material may take the form of liquid substances such as soup.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have stored food material (e.g. soup) within the container of McNealy because it is a “temperature affected substance” that is routinely consumed from cup like containers similar to the one disclosed by McNealy.
	The applicant is the Campbell Soup Company, and their representative is required to act in good faith.  Thus, it is unlikely that the applicant would argue against the examiner’s official notice that soup is consumed from cup like containers.  Likely, the applicant misread or misinterpreted the rejection. However, in the unlikely event that the applicant is traversing the official notice, examiner points to the below website link that shows a 1987 commercial for “Campbell’s Cup.”  The video was published on YouTube on October 23, 2017.  The commercial clearly depicts soup being served in a cup.  The examiner has also included a few screen shots of the commercial below.
   
https://www.youtube.com/watch?v=fTjcliqR_Yc







    PNG
    media_image1.png
    921
    1111
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    902
    1105
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733